Citation Nr: 0908956	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  94-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis of the back.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for arthritis of the 
lower extremities.

4.  Entitlement to service connection for a bilateral foot 
disorder, variously diagnosed.

5.  Entitlement to a compensable disability evaluation for a 
residual scar from a laceration of the right wrist.

6.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.

(The issue of entitlement to an annual clothing allowance is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 
to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
arthritis of the back and legs, denied service connection for 
a bilateral foot disorder, denied an application to reopen a 
claim for service connection for a psychiatric disorder, 
denied a rating greater than 10 percent for 
pseudofolliculitis barbae (PFB), and denied a compensable 
rating for a right wrist scar.

The veteran requested a hearing before a Veterans Law Judge.  
The RO notified the veteran that a hearing was scheduled for 
February 2001.  The veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  38 C.F.R. 
§ 20.702(d) (2008).  However, since then, the issues have 
evolved. 

In November 2001 decision, the Board determined new and 
material evidence had been received to reopen a claim for 
service connection for an acquired psychiatric disorder.  The 
Board then remanded that claim for development.  In the 
November 2001 decision, the Board also found previous final 
decisions denying service connection for a back condition.  
The Board therefore recharacterized that service connection 
claim as an application to reopen a previously denied claim 
of service connection for arthritis of the back.  The Board 
remanded that claim for a determination of whether new and 
material evidence had been submitted to reopen the claim.  

In a February 2003 rating decision, the RO determined that 
new and material had been submitted for arthritis of the back 
and reopened that service connection claim.  The RO denied 
the claim on the merits, however.  In June 2007, the RO 
issued a supplemental statement of the case (SSOC) that 
determined (confusingly) that the claim has not been 
reopened.  

In a September 2004-issued rating decision, the RO denied 
four service connection claims: service connection for 
hepatitis, Meniere's disease, sleep apnea, and bilateral knee 
arthritis.  The Veteran submitted a notice of disagreement 
(NOD) and the RO issued a statement of the case (SOC).  The 
Veteran submitted an untimely VA Form 9, Substantive Appeal.  
The RO notified the Veteran of the untimely substantive 
appeal and the Veteran did not appeal the timeliness issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to a VA Form 119, Report of Contact, dated July 31, 
2008, the Veteran has requested another Travel Board hearing 
at the RO.  As noted above, he had failed to report for a 
previously scheduled hearing before a Veterans Law Judge; 
however, since then, new issues on appeal have arisen.  Thus, 
the Veteran has a right to a hearing on appeal regarding all 
issues. 

In a letter dated August 8, 2008, the RO notified the Veteran 
that a hearing would be scheduled concerning the current 
issues on appeal and that the Board would take no action 
until such hearing had been completed. 

The case is therefore remanded to the RO for the following 
action:

The RO should contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge, in 
accordance with his request.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The Veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




